 Allow me,  Mr. President, to join others in welcoming you and 
congratulating you on your election as President of the 
General Assembly at its sixty-second session. We are 
convinced that your leadership will contribute to 
promoting both your country and our entire region, as 
well as to a successful outcome at the current session. 
 May I also extend wholehearted congratulations 
to the Secretary-General, Mr. Ban Ki-moon. He can 
count on the full support of Montenegro, as the 
youngest Member of the United Nations. Particular 
thanks go also to Sheikha Haya Rashed Al-Khalifa for 
her successful presidency of the General Assembly at 
its sixty-first session. 
 It is time for all countries   and particularly 
smaller and developing countries   to realize that 
multilateralism is the pre-eminent form of interaction 
in our changing world. Multilateralism provides a 
framework for choosing democratic, development and 
cultural options that can most effectively meet the 
major challenges ahead, including the maintenance of 
peace and security, climate change, development 
processes, the fight against terrorism and the protection 
of human rights. 
 Mindful of the importance of multilateral 
organizations, in particular the United Nations, 
Montenegro stands ready to actively participate in 
making those principles a reality. As a society that is 
implementing major structural economic and social 
reforms, we understand and support the reform 
processes taking place under the auspices of the 
Organization. Furthermore, as a Member State, we are 
aware of our obligation to respect the international 
legal order and to contribute to the consolidation of 
peace and democracy in the international community. 
 Good-neighbourly relations and regional 
cooperation, as integral components of the processes of 
European and Euro-Atlantic integration, form the basis 
of Montenegro’s foreign policy. We strongly believe 
that Montenegro and the Western Balkans clearly have 
a European future. In that context, we support the 
efforts of all of our neighbours to adopt and implement 
European standards and values. 
 In mid-October, we shall sign a stabilization and 
association agreement with the European Union (EU), 
thus establishing the first contractual relationship 
between Montenegro and the Union. That will 
complete the current phase of intensive activities on 
our path towards Europe, which will enable us to enter 
a new and enhanced phase in our European relations. It 
is in that context that we view our recent accession to 
the Partnership for Peace initiative. Our commitment to 
European and Euro-Atlantic integration has been 
reaffirmed in all the strategic documents that we have 
adopted since the restoration of our independence. 
 Many development processes are now taking 
place in Montenegro: an expansion of our open-market 
economy, the transformation of ownership structures 
and reform of our public sector, judicial and security 
structures. Our institutional reforms and development 
programmes, which have been the focus of our 
political activities during the current phase, are guided 
by the principles of European and Euro-Atlantic 
integration, which are a guarantee of stability and 
prosperity. It is with a full sense of responsibility that 
we are creating an environment that ensures the rule of 
law, equality and respect for human, minority and 
religious rights. In that way we can contribute to 
regional stability as well. 
 Although we are a small State, we stand ready to 
contribute, to the best of our ability, to the 
establishment of conditions that will enable the region 
to continue along the path of mutual trust, enhanced 
stabilization and unhindered cooperation. 
 By becoming independent, Montenegro has taken 
charge of its integration into the system of international 
relations as an equal partner and has shouldered its 
responsibility for the maintenance of peace, security 
and stability in the region, while building an open and 
democratic civil society. 
 In that context, we believe that the direct 
negotiations that have begun on Kosovo’s future status 
will be fruitful. Montenegro strongly supports that 
negotiating process, in which the international 
community has invested considerable effort, convinced 
that it will lead to a lasting and sustainable solution 
that will contribute to the strengthening and 
preservation of regional stability over the long term. 
 Montenegro is particularly sensitive to the theme 
underlying the sixty-second session of the General 
Assembly: our response to climate change. As the 
Secretary-General stated in paragraph 8 of his report 
on the work of the Organization (A/62/1), “[C]limate 
change, and what we do about it, will define us, our 
era, and ultimately our global legacy”. Here, the idea 
of the world as a global village, an indivisible whole, is 
perhaps most evident. Without a common approach, 
there can be no correct response. No one has the right 
to remain indifferent to this challenge, either 
individually or in global terms. 
The negative impacts of climate change could be 
many. It could affect countries such as my own in ways 
that include a rise in the level of the Adriatic Sea, 
rising temperatures and damage to forest and other 
ecosystems and to biodiversity. In that context, 
Montenegro is making efforts to keep pace with global 
trends, contributing to endeavours to ensure better 
living conditions and a more humane environment for 
us and future generations. We are carrying out many 
activities and projects to that end, including efforts in 
fulfilment of our international obligations. We have 
ratified the United Nations Framework Convention on 
Climate Change and the Kyoto Protocol, and we have 
begun to prepare our first report on implementation of 
the Protocol. We also recently adopted a national 
sustainable development strategy and are now 
establishing a network of public institutions to plan 
activities related to the challenges of climate change.  
 Mindful of our country’s natural resources and of 
our responsibility to preserve them, the parliament of 
the Republic of Montenegro decided in 1991 to declare 
Montenegro an ecological State. As an ecological State, 
Montenegro has an additional obligation to support 
United Nations efforts to promote sustainable 
development throughout the world. Through robust 
efforts, we shall continue to strengthen Montenegro as 
a State that guarantees sustainable development for its 
citizens. 
 We therefore welcome the efforts of the United 
Nations and particularly of the Secretary-General in 
this area. We are encouraged by the messages 
emanating from the present General Assembly session 
and the recent high-level event on climate change. We 
hope that those messages will contribute significantly 
to the success of the Bali process in December and that 
the Bali Climate Change Conference will produce 
additional constructive proposals and sustainable 
solutions, particularly with regard to the post-2012 
goals. 
 In recent months, we have seen the United 
Nations continue to make significant efforts in hot 
spots throughout the world. The contributions made by 
the United Nations in Darfur alone have repeatedly 
demonstrated the Organization’s capacity to adapt and 
to play its appropriate role in today’s world. 
 We therefore believe that the United Nations is 
capable of undertaking comprehensive reform of its 
system to respond to the increasingly complex 
challenges facing it. Given the importance of the 
Organization to world peace and security, the 
modalities of such reform should result in a stronger, 
more organized, better coherent and more effective 
United Nations. 
 We are of the view that effective coordination 
among the principal United Nations organs is vital. We 
have seen some progress in this area since the 2005 
World Summit.  
 Another essential aspect of United Nations 
reform is reform of the General Assembly, which 
remains the primary decision-making organ of the 
United Nations. Work on that aspect, together with 
others, must be intensified and made more results-
oriented. 
 The same thing applies to the ongoing debate on 
reform of the Economic and Social Council and, in 
particular, of the Security Council. Equitable 
representation for the Group of Eastern European 
States, to which we belong, should be guaranteed in 
that important organ. 
 For a small country like Montenegro, effective 
cooperation with the United Nations is crucial. We are 
therefore most interested in being the agent and 
promoter of that cooperation, be it through the One 
United Nations Initiative or through a similar modality. 
Our commitment to cooperation with the United 
Nations is also demonstrated by the project to build the 
first United Nations eco-building as the focal point for 
all United Nations activities in Montenegro. 
 As a developing country, Montenegro looks 
forward to the High-level Dialogue on Financing for 
Development and to the successful conclusion of the 
Doha Round negotiations, which we hope will lend 
fresh impetus to bringing together economic, financial 
and social issues with the aim of achieving 
comprehensive progress and development. The world 
today faces a multitude of challenges in this area. 
Montenegro stands ready to contribute to the global 
partnership for development. 
 In that context, Montenegro will continue its 
activities conducive to the full implementation of the 
Millennium Development Goals, for we are convinced 
that in that way we will contribute to improving quality 
of life and overall stability. 
 With a view to meeting the legitimate security 
interests of nations, we must be united and decisive in 
tackling terrorism, which continues to threaten the 
world. The United Nations Global Counter-Terrorism 
Strategy and its Plan of Action (resolution 60/288) are 
of great importance, and call for agreement on a 
comprehensive convention on international terrorism. 
 Montenegro will continue to demonstrate its full 
and unequivocal commitment to, and compliance with, 
international obligations through its cooperation with 
the International Criminal Tribunal for the Former 
Yugoslavia (ICTY). We shall continue our concrete 
cooperation with the ICTY, contributing not only to the 
rule of law but also to implementing the Tribunal’s 
completion strategy. 
 We shall continue to craft our policies and to 
work towards our development on the basis of the 
principles set out in the Universal Declaration of 
Human Rights, which represent the foundations of 
modern democracy. We therefore view the United 
Nations as the most important forum for achieving 
progress, a more equitable future and a community of 
equal nations. 
 Our country is proud of its multi-ethnic and 
multiconfessional harmony. That is one of our 
cherished values, which distinguishes Montenegro in 
the regional and broader international context. With 
our traditions and culture, Montenegro is part of the 
age-old historical currents of the Balkans, the 
Mediterranean and Europe. We are at the crossroads of 
civilizations and religions, and share the intertwined 
influences emanating from them. We want to preserve 
and enhance that legacy by working together not only 
with our neighbours but also with all other countries 
with which we share such advantages of geography, 
culture and values. 
 The world Organization is the only true global 
forum, because it reflects all the diversity and qualities 
of its Members, which are united by principles and 
values that, after 62 years, continue to serve as a 
beacon in an increasingly changing and dynamic 
world. Following that course while being prepared to 
change is an imperative for us all. 
